DETAILED ACTION
Claims 1 – 10 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Emadi et al. (US 20150380627; hereinafter Emadi) in view of Nishiwaki (JPH04335120 A – all references to English translation of record 04/29/2021).

Regarding claim 1, Emadi teaches a temperature sensor module (abstract; at least 100; see figs. 1A/B), comprising a temperature sensing element (at least 110/310; see figs. 1A/B and 3A/B respectively), a sensor-interface control integrated circuit (IC) (at least ASIC 154; [0021];
see also [0026]), whereas the temperature sensing element is coupled to the sensor-interface control IC ([0026] teaches that the ASIC and temperature sensor may be electrically coupled; see fig. IB showing that physical coupling is also known), and a lid structure (lid assembly 136 with constituent components; [0017]; [0027]; see figs. 1A and 3B; see also abstract) and a sensor packaging (at least the packaging components of sensor package 100) both defining a field of view of the temperature sensor module ([0023] teaches that the sensor package may have a lid with an aperture 132 which may “function to set the field-of-view (FOV) of the temperature integrated into the base layer 314 of the lid assembly 336” emphasis added; see fig. 3B in view of this paragraph) connected to the sensor-interface control IC or an external connected processing unit ([0026] teaches that the ASIC and second temperature sensor may be electrically coupled; see at least figs. IB and 3B showing that physical coupling is also known; see also [0029]).
Emadi does not directly and specifically state that the second integrated temperature sensor is configured to measure a temperature of the lid structure.
However, Nishiwaki teaches an IR radiation thermometer (fig. 1a; see at least [0002] and [0008]) with a lid (3/11; see figs. 1a and 1b) having a temperature sensor (10 - “window temperature detection portion”; see also constituent components 11/12/13/15) configured to measure a temperature of the lid structure ([0017]; see figs. 1a and 1b).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the second temperature sensor which may be integrate into the base layer of the lid assembly (Emadi  at [0034]) of Emadi with the specific knowledge of using the window temperature detection portion for detecting the lid/window temperature of Nishiwaki. This is because this lid temperature measurement allows the device to “correct the temperature correctly” (Nishiwaki at [0018]; see also claim 1 of Nishiwaki). This is important in order to improve detection accuracy (Nishiwaki at [0018]).

claim 2, Emadi teaches that the second integrated temperature sensor is connected to the sensor-interface control IC by integrated electrical connection wires inside the sensor packaging (at least metal layers and vias 124/126 may function as electrical interconnections [0023-26]; specifically, “The via(s) 124 may be back filled with an electrical conductor, such as gold, tungsten, copper, etc., in order to form the electrical connection.” [0025] and at least one metal layer “functions as an electrical connector” [0026]; see at least figs. 1A and 3B showing that these electrical connections may be within the package; see also [0019] teaching that the electrical connectivity may be between the temperature sensor(s) and ASIC 154).

Regarding claim 3, Emadi teaches that the substrate is coated with a metal-layer (120; [0023]) forming the field of view of the temperature sensor module ([0023] teaches that metal layer 120 may form and/or at least partially define aperture 132 and that “aperture 132 can function to set the field-of-view (FOV) of the temperature sensing device 100”).

Regarding claim 4, Emadi teaches that the substrate is coated with an anti-reflective coating (116; see fig. 1A; [0022]) and/or an IR-filter coating on a front side and/or on a backside of the substrate ([0022] teaches that layer 116 which coats/is layered on 114 may include “an anti-reflective layer” such that “116 can include a light filter and/or an anti-reflective coating”; see fig. 1A).

Regarding claim 5, Emadi lacks direct and specific teaching that the second integrated temperature sensor is a resistor or a resistor-network or a pn-junction structure.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the second temperature sensor which may be integrate into the base layer of the lid assembly (Emadi  at [0034]) of Emadi with the specific knowledge of using the window temperature detection portion for detecting the lid/window temperature which may be a PN junction of Nishiwaki. This is because this lid temperature measurement allows the device to “correct the temperature correctly” (Nishiwaki at [0018]; see also claim 1 of Nishiwaki). This is important in order to improve detection accuracy (Nishiwaki at [0018]).

Regarding claim 6, Emadi teaches that the sensor-interface control IC or the external processing unit (see [0029] teaching “integrated circuit 154 (ASIC) may be employed to generate a digital signal representing the electromagnetic radiation detected by the thermopile”). 
Emadi lacks direct and specific statement that the IC is configured to correct the signal generated in the temperature sensing element by a detected IR-radiation of an object from interfering thermal signal portions by parasitic IR-radiation of the lid-structure and the sensor packaging as measured by the second integrated temperature sensor.
However, Nishiwaki teaches an IR radiation thermometer (fig. 1a; see at least [0002] and [0008]) with a lid (3/11; see figs. 1a and 1b) having a temperature sensor (10 - “window 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the second temperature sensor which may be integrate into the base layer of the lid assembly (Emadi  at [0034]) of Emadi with the specific knowledge of using the window temperature detection portion for detecting the lid/window temperature of Nishiwaki. This is because this lid temperature measurement allows the device to “correct the temperature correctly” (Nishiwaki at [0018]; see also claim 1 of Nishiwaki). This is important in order to improve detection accuracy (Nishiwaki at [0018]).

Regarding claim 7, Emadi teaches that the temperature sensing element is stacked onto the sensor-interface control IC (see fig. 1B showing this configuration).

Regarding claim 8, Emadi lacks direct and specific teaching that the temperature sensing element is integrated within the sensor-interface control IC.
However, Emadi does disclose an ASIC (154) connected with the temperature sensing element (see at least fig. 1B).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensor with integration as claimed here. This is because one of ordinary skill in the art would have expected integrating the 

Regarding claim 9, Emadi lacks direct and specific teaching that the temperature sensing element and the sensor-interface control IC, both are embedded in an additional sub-carrier substrate.
However, Emadi does disclose an ASIC (154) connected with the temperature sensing element (see at least fig. IB) which may be on a printed circuit board which may have a substrate ([0015] “In some implementations, a substrate 102 can include a printed circuit board. A printed circuit board can include a substrate that is configured to mechanically support and electrically connect electronic components”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensor and ASIC on a printed circuit board (PCB) with substrate with embedding into the substrate as claimed here. This is because one of ordinary skill in the art would have expected integrating/embedding the components (here the temperature sensor and IC into a PCB) to be one of several straightforward ways of configuring the device and since it has been held that forming in one piece an article which has formerly been formed in two pieces (ASIC and temperature sensor) and put together involves only routine skill in the art. MPEP 2144.04 (V-B).

claim 10, Emadi teaches that the temperature sensor module is fabricated by a regular CMOS or bipolar CMOS process (see at least [0024] in view of [0012-13] teaching metal layers and oxide layers to form a device used in semiconductor devices).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855